         Case 3:18-cv-01004-BAJ-EWD Document 1                 11/07/18 Page 1 of 12



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA

VERSUS                                                CIVIL ACTION NO. 18-CV-1004

TWO MILLION DOLLARS IN UBS
SWISS FINANCIAL ADVISERS ACT
CHXXXXXXXXXXXXXXX-2001,
WITH THE BENEFICIARY LISTED AS
BYERS INVESTMENTS


                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who allege the following:

                                 NATURE OF THE ACTION

                                                 1.

       This is a civil action in rem brought to forfeit and condemn to the United States Two

Million Dollars ($2,000,000.00) (the “defendant property”) in UBS Swiss Financial Advisers

account CHXXXXXXXXXXXXXXX-2001, with the beneficiary listed as Byers Investments,

representing property, real or personal, which constitutes or is derived from proceeds traceable to

a violation of 18 U.S.C. § 1343, wire fraud, and as property real or personal, involved in money

laundering, or any property traceable to such property, pursuant to 18 U.S.C. § 1956(a)(2), and is,

therefore, subject to forfeiture to the United States of America pursuant to 18 U.S.C. §§

981(a)(1)(C), 981(a)(1)(A) & 984(a) & (b).
         Case 3:18-cv-01004-BAJ-EWD Document 1                 11/07/18 Page 2 of 12



                                JURISDICTION AND VENUE

                                                2.

       The United States brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this

particular action under 18 U.S.C. § 983.

                                                     3.

       This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest warrant in

rem pursuant to Supplemental Rule G(3)(b), which the United States will execute upon the

property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

                                                     4.

        Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C. §§

1391(b)(2), 1395.

                                 THE DEFENDANT IN REM

                                                5.

       The defendant property consists of Two Million Dollars ($2,000,000.00) (the “defendant

property”) in UBS Swiss Financial Advisers account CHXXXXXXXXXXXXXXX-2001, with

the beneficiary listed as Byers Investments.

                                               FACTS

                                                6.

       On June 12, 2018, Victim A contacted the Federal Bureau of Investigation about a fraud



                                                                                                 2
         Case 3:18-cv-01004-BAJ-EWD Document 1               11/07/18 Page 3 of 12



that he was the victim of and provided information that Timothy Burge contacted him a few months

before with a business proposition. Burge explained to Victim A that there was a real estate

opportunity that he should consider in investing.

                                                    7.

       He further explained that it was a very large real estate property that would be flipped.

Burge told Victim A that two individuals were going in on the investment, each contributing

$7,500,000.00.

                                                    8.

       Burge told Victim A that he could not provide too many details because he signed a

Nondisclosure Agreement. Burge asked Victim A to loan him $1,000,000.00 for the deal, and he

would, within a week, get his money back, along with a “fair return.” They would also reimburse

him for the money that he would be taxed for withdrawing the funds from his investments.

                                                    9.

       Burge told Victim A that First American Title was the company that would be holding the

money in escrow. Victim A wired $1,000,000.00 from his Capital One bank account in Baton

Rouge, Louisiana to a JP Morgan Chase Bank account controlled by Burge.

                                                    10.

       One week later, Burge told Victim A that they could not close because the taxes needed to

be paid. Burge then asked Victim A for an additional $1,000,000.00.

                                                    11.

       Victim A wired an additional $1,000,000.00 from his Capital One bank account in Baton

Rouge, Louisiana to a JP Morgan Chase Bank account controlled by Burge.




                                                                                              3
         Case 3:18-cv-01004-BAJ-EWD Document 1                11/07/18 Page 4 of 12



                                                   12.

       Another week passed, and Victim A became suspicious of the entire deal.             When

questioned, Burge told Victim A that they needed to purchase an annex, and it would cost an

additional $5,000,000.00. At this point, Victim A demanded to know the truth about the deal.

                                                   13.

       Burge confessed to Victim A that he made up the entire transaction to get Victim A to give

him his money. The money that Victim A sent to Burge had in fact, been sent by Burge to Person

Z.

                                                   14.

       Burge, with Victim A present, called Person Z and Victim A demanded his money back.

Victim A told Person Z that he would go to the FBI if he did not get his money back.

                                                   15.

       Special Agents with the FBI interviewed Burge, who admitted that he lied to Victim A to

get the money. He also said he transferred all $2,000,000.00 of Victim A’s money to Person Z.

                                                   16.

       On June 19, 2018, Victim A spoke with Burge and Person Z, and Victim A told Person Z

that he believed the money that he sent Burge was for a real estate investment, now thought it was

a scam, and wanted his money back. Person Z indicated that Victim A’s money was invested and

he could not pay Victim A back.

                                                   17.

       On August 9, 2018, Victim A met with Burge and Person Z in person in Baton Rouge,

Louisiana, and numerous times throughout the meeting, Victim A told Person Z that the money

that he gave Burge was based on a lie. Victim A told Person Z that he had his money because



                                                                                                4
           Case 3:18-cv-01004-BAJ-EWD Document 1                11/07/18 Page 5 of 12



Burge lied to him to get it. During their conversation, Victim A asked Person Z where everything

is, referring to his money, and Person Z responded that he did not have that it was oversees.

Victim A asked if he still had control over the money in the overseas account and Person Z said

he had control but did not have control but that he trusted the people to whom he gave Victim A’s

money. Person Z assured Victim A that his money was not lost and that it was growing.

                                                    18.

          FBI began an investigation and learned that the Two Million Dollars Victim A sent to

Burge had been sent to Person Z who in turn deposited the funds into his business account, then

transferred $1,930,000.00 of Victim A’s funds into his JP Morgan Chase savings account and

commingled it with funds already in that account. Then Person Z, by way of a cashier’s check,

transferred $3,049,849.73 into a TD Bank account he controlled. This $3,049,849.73 transferred

to Person Z’s TD Bank account contained Victim A’s $1,930,000.00 that had been commingled

with Person Z’s other funds already in the account. Then, on July 24, 2018, $3,000,000 was wired

by Person Z from this same TD Bank account to UBS Swiss Financial Advisers account number

CHXXXXXXXXXXXXXXX-2001, consisting of the $1,930,000.00 of Victim A’s funds, and

other commingled funds in the account. The beneficiary listed on the UBS Swiss Financial

Advisers account was Byers Investments.

                                                    19.

          18 U.S.C. § 984(a) & (b) allows for a forfeiture action in rem of cash deposited into a

financial institution without the need to trace, as long as the basis for the forfeiture is commenced

within one year of the offense. The offense in this case occurred between April of 2018 and

August of 2018, and this in rem Complaint is well within the one year set forth in 18 U.S.C.§

984(b).



                                                                                                   5
           Case 3:18-cv-01004-BAJ-EWD Document 1                   11/07/18 Page 6 of 12



                                                     20.

          Based on the foregoing information it is believed, that Burge committed wire fraud to

obtain the $2,000,000.00 from Victim A. It is further suspected that at least $2,000,000.00

Dollars      located    in   the    UBS      Swiss     Financial     Advisers     account     number

CHXXXXXXXXXXXXXXX-2001, with the beneficiary listed as Byers Investments, are

proceeds of fraud, that were commingled with other funds and deposited into that account within

the last twelve months, and is property involved in money laundering, and are forfeitable pursuant

to 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C) & 984(a).

                                                     21.

          Because the fraud proceeds deposited into this account consist of cash, and because cash

is fungible, pursuant to 18 U.S.C. § 984(a) & (b) it is not necessary for the Government to identify

the specific property involved in the offense that is the basis for the forfeiture, and any identical

property found in the account as the property involved in the offense that is the basis for the

forfeiture shall be subject to forfeiture under this section, as long as it is commenced within 1 year

from the date of the offense.

                                                     22.

          It is believed that Two Million Dollars of the funds deposited by Person Z into his UBS

Swiss Financial Advisers account CHXXXXXXXXXXXXXXX-2001, with the beneficiary listed

as Byers Investments, is forfeitable pursuant to 18 U.S.C. §§ 1343 & 1956(a)(2), and 18 U.S.C.

§§ 981(a)(1)(A) and 981(a)(1)(C), because the fraud proceeds deposited into that account were

also commingled and involved in a possible money laundering violation.




                                               LAW

                                                                                                    6
           Case 3:18-cv-01004-BAJ-EWD Document 1                  11/07/18 Page 7 of 12




          Based on 18 U.S.C. § 981(a)(1) the following property is subject to forfeiture to the United

States:

            (A) Any property, real or personal, involved in a transaction in violation of section
                1956, 1957 or 1960 of this title, or any property traceable to such property.

            (C) Any property, real or personal, which constitutes or is derived from
                proceeds traceable to a violation of section … or any offense constituting
                “specified unlawful activity” (as defined in section 1956(c)(7) of this title)
                …

          18 U.S.C. 1956(c)(7) the term “specified unlawful activity” means –

                 (A) Any act or activity constituting an offense listed in section 1961(1) of
                     this title …

          18 U.S.C. § 1961(1)

                 (B) … section 1343 (relating to wire fraud) …

          Also see, 18 U.S.C. § 984 Civil Forfeiture of Fungible Property

                 (a)(1) In any forfeiture action in rem in which the subject property is cash,
                        … deposited in an account in a financial institution …

                         (A) It shall not be necessary for the Government to identify the
                            specific property involved in the offense that is the basis for the
                            forfeiture; and

                         (B) It shall not be a defense that the property involved in such an
                            offense has been removed and replaced by identical property.

                 (2)     Except as provided in subsection (b), any identical property found in the
                         same place or account as the property involved in the offense that is the
                         basis for the forfeiture shall be subject to forfeiture under this section.

                                        BASIS FOR FORFEITURE

                                                      23.

          The defendant property is subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A),

981(a)(1)(C), 984, because it represents property, real or personal, which constitutes or is derived



                                                                                                       7
         Case 3:18-cv-01004-BAJ-EWD Document 1                   11/07/18 Page 8 of 12



from proceeds traceable to a violation of 18 U.S.C. § 1343, wire fraud, and as property real or

personal, involved in money laundering, or any property traceable to such property, pursuant to 18

U.S.C. § 1956(a)(2),


                                       CLAIM FOR RELIEF

       By reason of the facts set forth and incorporated herein, the defendant property should be

properly condemned and forfeited to the United States of America pursuant to 18 U.S.C.

§§ 981(a)(1)(A), 981(a)(1)(C), & 984.

       WHEREFORE, the plaintiff requests that the Court issue a warrant and summons for the

arrest and seizure of the defendant property; that notice of this action be given to all persons known

or thought to have an interest in or right against the defendant property; that the defendant property

be forfeited and condemned to the United States of America; that the plaintiff be awarded its costs

and disbursements in this action; and that the Court award the plaintiff such other and further relief

as this Court deems proper and just.


                                               UNITED STATES OF AMERICA, by

                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY


                                               /s/ James P. Thompson
                                               James P. Thompson, LBN 21090
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               Fax: (225) 389-0685
                                               E-mail: jay.thompson@usdoj.gov




                                                                                                    8
Case 3:18-cv-01004-BAJ-EWD Document 1   11/07/18 Page 9 of 12




                                                      1004
                    Case 3:18-cv-01004-BAJ-EWD Document 1                         11/07/18 Page 10 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        MiddleDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                          Louisiana


             UNITED STATES OF AMERICA                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 18-CV-1004
                                                                   )
 Two Million Dollars in UBS Swiss Financial Advisers               )
  Account CHXXXXXXXXXXXXXXX-2001, with the                         )
      beneficiary listed as Byers Investments                      )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Two Million Dollars in UBS Swiss Financial Advisers Account
                                           CHXXXXXXXXXXXXXXX-2001, with the beneficiary listed as Byers Investments




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JAMES P. THOMPSON
                                           ASSISTANT UNITED STATES ATTORNEY
                                           777 FLORIDA STREET, ROOM 208
                                           BATON ROUGE, LOUISIANA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                       Case 3:18-cv-01004-BAJ-EWD Document 1                           11/07/18 Page 11 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-CV-1004

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                             ; or

           u I returned the summons unexecuted because                                                                                ; or

           u Other (specify):
                                                                                                                                             .


           My fees are $                           for travel and $                    for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                              Server’s signature

                                                                             N. Brooke Avery, Asset Forfeiture Paralegal
                                                                                          Printed name and title

                                                                          U.S. Attorney's Office, Middle District of Louisiana
                                                                                    777 Florida Street, Room 208
                                                                                      Baton Rouge, LA 70801
                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                                  Case 3:18-cv-01004-BAJ-EWD Document 1
-65HY                                                      CIVIL COVER SHEET11/07/18 Page 12 of 12
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
UNITED STATES OF AMERICA                                                                                  Two Million Dollars in UBS Swiss Financial Advisers Account
                                                                                                          CHXXXXXXXXXXXXXXX-2001, with the beneficiary listed as Byers
                                                                                                          Investments
    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
JMAES P. THOMPSON, AUSA
777 FLORIDA STREET, ROOM 208
BATON ROUGE, LOUISIANA 70801 TEL: 225-389-0443

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u    ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u    )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$II             u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::J       u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,J             u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                    $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         Title 18, United States Code, Section 981(a)(1)(C), 981(a)(1)(A) and 984(a) and (b)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Forfeiture In Rem
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
11/07/2018                                                            /s/ James P. Thompson
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
